DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of claims 10 and 16-20 in the reply filed on 5/3/21 is acknowledged.  The traversal is on the ground(s) that claims 16-11 also contain the guide.  This is found persuasive.
The Examiner examine claims 1-10 and 16-20.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 16 is/are rejected under 35 U.S.C. 103 as being patentable over EP2486315 in view of Lugo (US2014/0305654).
	Regarding claim 1, ‘315 teaches an apparatus (10) comprising: a flowline connector including an inboard pipe and an outboard assembly (pipe ends E1,E2), the outboard assembly including an outboard pipe supported within a frame such that the outboard pipe is moveable within the frame to allow the outboard pipe to be moved toward the inboard pipe Ramp structure (6) where plate part (6a) on the ramp structure (6) becomes in slidable engagement with a notch (2a) when the pipe ends (E1,E2) are moved towards each other in a termination phase of mating operation)([0017],[0032],[0038]; Fig. 1) 

Lugo teaches the outboard assembly also includes a profile pipe (22) in which the outboard pipe is received, the profile pipe and the outboard pipe are connected to move synchronously, and the profile pipe includes at least one guide to change pitch or yaw ([0077]) of the outboard pipe to direct the outboard pipe toward alignment with the inboard pipe as the outboard pipe is moved within the frame toward the inboard pipe (Figs 1-5).
It would have been obvious to one of ordinary skill in the art at the time of invention was filed to  utilize a profile pipe in which the outboard pipe is received, the profile pipe and the outboard pipe are connected to move synchronously, and the profile pipe includes at least one guide to change pitch or yaw of the outboard pipe to direct the outboard pipe toward alignment with the inboard pipe as the outboard pipe is moved within the frame toward the inboard pipe, as taught by Lugo on the device of “315 so as to effectively control the yawing and pitching of the connector assembly. 
Regarding claim 2, Lugo teaches the at least one guide (lifting tab (38))is fastened to the profile pipe ([0077]; Fig 1-4).
Regarding claim 3, Lugo teaches the at least one guide (38) includes a first guide that is fastened to the profile pipe and positioned to change the yaw of the outboard pipe to direct the outboard pipe toward alignment with the inboard pipe as the outboard pipe is moved within the frame toward the inboard pipe and a second guide that is fastened to the profile pipe and positioned to change the pitch of the outboard pipe to direct the outboard pipe toward alignment with the inboard pipe as the outboard pipe is moved within the frame toward the inboard pipe ([0073]; Figs 1-4).

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over EP2486315 in view of Lugo (US2014/0305654).
‘315 teaches Regarding claim 16, a method of coupling a first pipe and a second pipe (E1,E2) in fluid communication, the method comprising: positioning the first pipe with respect to the second pipe such that the first pipe is spaced apart from the second pipe and is not axially aligned with the second pipe the second connecting part (2) can be parked on a ramp structure (6)  and moving the first pipe toward the second pipe, and  moving the first pipe toward the second pipe ([0017],[0032]; Figs 1,6).
‘315 fails to teach: moving the first pipe toward the second pipe includes drawing at least one radially protruding guide moving with the first pipe along a frame so as to rotate the first pipe toward axial alignment with the second pipe; and securing the first and second pipes in fluid communication.
Lugo teaches moving the first pipe toward the second pipe includes drawing at least one radially protruding guide moving (key (39) may extend radially outwardly from a connector (24) of a fly-in connector assembly (22)) with the first pipe along a frame so as to rotate the first pipe toward axial alignment with the second pipe; and securing the first and second pipes in fluid communication ([0079],[0091]; Figs 1-4).
It would have been obvious to one of ordinary skill in the art at the time of invention was filed to  employ moving the first pipe toward the second pipe includes drawing at least one radially protruding guide moving with the first pipe along a frame so as to rotate the first pipe toward axial alignment with the second pipe; and securing the first and second pipes in fluid communication, as taught by Lugo on the method of ‘315 so as to effectively connect the components.
Allowable Subject Matter
s 4-10 and 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. USPN 8267179, 4878783 teach similar subject matter.
.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN C HONG whose telephone number is (571)272-4529.  The examiner can normally be reached on M-F 9:00-18:00, First Friday Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 571-272-4546.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN C HONG/              Primary Examiner, Art Unit 3726